Title: To George Washington from Colonel Henry Beekman Livingston, March 1777
From: Livingston, Henry Beekman
To: Washington, George



May It Please Your Excellency
[March 1777]

I just Received Your Orders of the 12th Instant Accordingly have sent You My Return enclosed being a true State of the Regiment Orders Are already issued for Assembling the Recruits at Peeks Kill the Greatest Part are Collected and ready for a March at any warning a Sufficiency of Officers have been left for the Recruiting Service And Your Excellency May depend that no Pleas for Delay will be Made by me on any Pretence As My Most Ardent Wish for some time Past has been that I might have an Opportunity to distinguish Myself under My Generals Eye—I have it not in My Power at present to Account for all the Inferior Officers of the Regiment as their Places of Abode are unknown even to the Gentlemen who Gave them Commissions Tho I readily agree with Your Excellency that we ought to Be perfectly acquainted with the Situation and time of Absence of Our Officers I Should have been Absent from the Regiment endeavouring to fill it But have been detained with it almost Constantly for Better than seven Weeks no other Field Officer being with it—I have wrote Your Excellency Several Letters which were sent to Genl McDougal to forward but I fear have not Reached You as no Mention is Made of the Receipt of them in Your Excellencies Letter returns of the Regiment have Monthly been enclosed. I Am with Resspect and Essteem Your Excellencies Most Obt Servt

Henry B: Livingston

